Citation Nr: 1211249	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-09 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1943 to August 1945.  He died in March 2008.  The appellant claims to be the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In an April 2010 decision, the Board denied entitlement to service connection for cause of the Veteran's death and entitlement to dependency and indemnity (DIC) compensation under 38 U.S.C.A. § 1318 (West 2002).  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the Court vacated the portion of the Board's decision that denied entitlement to service connection for cause of the Veteran's death and affirmed the portion of the Board's decision that denied entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318.  The case has been returned to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 2008 at age 82; metastatic prostate cancer was the immediate cause of death, with atrial fibrillation, anemia, a thoracic aortic aneurysm, and hypertension being other significant medical conditions contributing to death but not resulting in the underlying cause.   

2.  At the time of the Veteran's death, service connection was in effect for amputation at the proximal third of the left leg (i.e., below-the-knee amputation), right leg strain and arthritis, and bilateral hearing loss.  These disabilities were not causal or contributing factors to the Veteran's death.

3.  The cause of the Veteran's death was not manifested during active service or for many years thereafter, nor was it otherwise causally related to active service or to a service-connected disability.


CONCLUSION OF LAW

The Veteran's service-connected disabilities did not substantially or materially contribute to his death, and his death was not caused by a disability incurred in or aggravated by active service, or by any disability proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for the cause of the Veteran's death.

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of the Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cancer, hypertension, and primary anemia may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's claims file shows that he died in March 2008 at age 82.  His death certificate shows that his immediate cause of death was metastatic prostate cancer, with atrial fibrillation, anemia, a thoracic aortic aneurysm, and hypertension named as significant conditions that contributed to his death.  

A review of the Veteran's claims folder shows that service connection was established for amputation at the proximal third of the left leg, right leg strain and arthritis, and bilateral hearing loss during his lifetime.  He was awarded a total rating for compensation based upon individual unemployability, effective June 29, 2006.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for cause of the Veteran's death.  The Veteran's service treatment records fail to show that one of the disabilities listed on the death certificate had its onset in service.  For example, the October 1943 entrance physical examination shows his blood pressure and cardiovascular system were normal.  The chest x-ray was negative for any heart abnormality.  During service, a below-the-knee amputation of the proximal third of his left lower extremity was performed to remove that part of the left leg that was damaged beyond recovery after the Veteran sustained a blast injury when he stepped on an enemy land mine in February 1945.  Examination of his genitourinary system in March 1945 was negative for any abnormalities with regard to his prostate.  Examination of the vascular system was normal.  Examination of the heart was within normal limits, and no murmurs were found.  Blood pressure was 130/90.  An August 1945 chest x-ray shows the pulmonary fields were clear and a normal cardiac shadow.  This is evidence against a finding that one of the disabilities listed on the death certificate had its onset in service.

The Veteran's post-service medical records show that in December 1946, examinations of the genitourinary system including an examination of the prostate, did not reveal any abnormal findings.  The examiner wrote that the cardiovascular system was normal.  Blood pressure was 120/80.  The only diagnosis entered involved the amputation of the left leg (which the examiner noted was free from abnormalities).  This is evidence against a finding that prostate cancer, anemia or hypertension had manifested to a compensable degree within one year following service discharge.

A February 2002 private medical examination shows that even at this date, which is more than 50 years following service discharge, none of the medical conditions that caused the Veteran's death in March 2008 were observed to have been present.  For example, when reviewing the systems, the examiner noted that the Veteran complained of being hard of hearing but that, "Other than that, the rest of the review of systems is non contributory."  He wrote that the Veteran denied hypertension, myocardial infarction, chest discomfort, angina, valvular heart disease, skipped beats, palpitations or syncopal episodes.  The Veteran denied being diagnosed with cancer and having no problem with his "blood, i.e., no abnormal fats or anemia."  The Veteran reported he had never had a prostate examination and was not interested in one.  The examiner wrote that the Veteran's blood pressure was "normal."  The Board finds that the lengthy time period since service without clinical evidence of diagnosis or treatment of the medical conditions that caused the Veteran's death is evidence that weighs heavily against finding that such medical conditions had their onset during his period of active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

The earliest clinical evidence in the claims file demonstrating prostate cancer, atrial fibrillation, anemia, thoracic aortic aneurysm, or hypertension are VA and private medical treatment reports dated in 2004, which is nearly 60 years after the Veteran's separation from active duty, which further supports the lack of evidence of a nexus between these disabilities and service.  See also Memorandum Decision on page 5 ("As the Secretary notes, the record does not contain any evidence that the [V]eteran was treated for atrial fibrillation, thoracic aortic syndrome, or anemia between the 1945 amputation and his death in March 2008. . . .  While the record reflects a diagnosis of hypertension prior to the [V]eteran's death, that diagnosis was not made until November 2004 and no reference was made to the [V]eteran's partially amputated leg.").  

In view of the foregoing factual discussion, the Board concludes that the metastatic prostate cancer, which was listed as immediate cause of death and atrial fibrillation, anemia, thoracic aortic aneurysm, and hypertension, which were listed as medical conditions contributing to the Veteran's death, did not have their onset during the Veteran's period of active service, such that they could be service-connected on a direct basis under 38 C.F.R. § 3.303.  Furthermore, the Board finds that the prostate cancer, hypertension, or anemia were not present or otherwise manifest to a compensable degree within one year following his discharge from service in August 1945, such that they could be service connected on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  Lastly, the absence of clinical evidence of prostate cancer, atrial fibrillation, anemia, thoracic aortic aneurysm, and hypertension until nearly 60 years had elapsed following the Veteran's separation from active duty weighs against linking these medical conditions with his period of military service. 

The Board acknowledges the appellant's contention that 38 C.F.R. § 3.310(c) provides a basis to service connect the Veteran's hypertension, atrial fibrillation, and thoracic aortic aneurysm as cardiovascular diseases secondarily related to his service-connected left lower extremity amputation.  However, the Board notes that there are specific aspects of the Veteran's left lower extremity amputation that distinguish it from the provisions of this regulation, such that service connection on the basis of 38 C.F.R. § 3.310(c) cannot be granted.  These provisions state that ischemic heart disease or other cardiovascular disease developing in a veteran who has a service-connected amputation of one lower extremity at or above the knee (emphasis added) or service-connected amputations of both lower extremities at or above the ankles (emphasis added), shall be held to be the proximate result of the service-connected amputation or amputations.  

In the present case, at the time of the Veteran's death he was service-connected for amputation of a single lower extremity, his left leg, which was amputated below the knee.  As the facts pertaining to his service-connected left leg amputation are outside of the parameters contemplated in 38 C.F.R. § 3.310(c), this regulation is inapplicable to this case and may not be used as a basis to service-connect the atrial fibrillation, thoracic aortic aneurysm, and hypertension that contributed to his death.  The Board regrets that it cannot allow the appellant's claim on this basis, but the language of 38 C.F.R. § 3.310(c) strictly limits its application to only the specifically prescribed set of circumstances regarding single or bilateral lower extremity amputations described above and the Board has neither the authority nor the discretion to exceed these regulatory boundaries. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d) (2009).  A review of the Veteran's post-service medical records, however, shows no objective opinion or clinical evidence that attributes his metastatic prostate cancer, atrial fibrillation, anemia, thoracic aortic aneurysm, and hypertension to his military service, or links them to his service-connected disabilities (i.e., amputation at the proximal third of the left leg, right leg strain and arthritis, and bilateral hearing loss).  

The Board notes that the appellant has submitted several written statements attesting to the Veteran's lifetime of hard physical labor as a dairy farmer and her assertion that the rigors of his vocation, combined with the additional hardship of having to perform his labors with only one fully intact leg, imposed a degree of  physical stress upon his heart and internal systems that was outside the norm for other men engaged in the same livelihood who did not have to compensate for a missing limb, and therefore compromised his constitution and predisposed him to develop the prostate cancer, atrial fibrillation, anemia, thoracic aortic aneurysm, and hypertension, which ultimately contributed to his death at age 82.  However, there is no clinical evidence of record that objectively links the Veteran's cause of death to his service-connected left leg amputation in this manner.  While the appellant is competent to report about the observable physical burdens imposed upon the Veteran's daily farm work routine by his left leg amputation and the observable physical actions that he undertook to adapt to his situation and compensate for his missing limb during a period of over 60 years, which statements are both credible and probative, she is not competent to state that the decades of bodily stress associated with these ultimately produced the metastatic prostate cancer, atrial fibrillation, anemia, thoracic aortic aneurysm, and hypertension that caused or contributed to his death.  

To the extent that the appellant asserts that her own personal knowledge of medicine and the Veteran's medical condition and history are sufficient in and of themselves to provide a basis to associate the Veteran's service-connected disabilities with his death, the Board notes that there is nothing in the record that indicates that she is a medical professional.  Because she lacks the requisite medical training to have the expertise to make medical diagnoses or provide opinions on matters regarding medical causation and etiology, her statements in this regard are therefore not entitled to any probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  While the Board is cognizant of the late Veteran's honorable service in the defense of his country and is sympathetic to the appellant's situation, her personal belief in the existence of a relationship between the cause of the Veteran's death and his military service, no matter how sincere, is not probative of a nexus to service if unsupported by objective medical evidence.  See Voerth v. West, 13 Vet. App. 117, 119 (1999).  

The Court's Memorandum Decision essentially agreed with the Board's conclusion that the evidence at the time of the April 2010 Board decision did not establish a basis to grant service connection for cause of the Veteran's death.  See slip op. at pages 4-5.  The evidence of record has not changed since April 2010, except for the arguments submitted by the appellant and the Secretary before the Court and the Court's decision.  The Court's finding that the April 2010 Board decision should be vacated was based upon inadequate notice to the appellant, which is addressed below.

In view of the foregoing discussion, the Board must deny the appellant's claim of entitlement to service connection for the Veteran's cause of death as the preponderance of the evidence weighs against her claim.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance of Act of 2000 (VCAA)

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  

In the context of a claim for service connection for cause of death/dependency and indemnity compensation benefits, statutory notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected (predicated on the contentions or theory of service connection advanced by the veteran's survivor).  38 U.S.C.A. § 5103(a).  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant's claim for VA compensation for service connection for the Veteran's cause of death was received by VA in April 2008.  In response, she was furnished with a letter issued in July 2008, prior to initial adjudication of the claim, which satisfies the duty to notify provisions with respect to the aforementioned elements mandated in Quartuccio and Pelegrini.  For example, VA told the appellant that it needed "medical evidence showing that the [V]eteran's service[-]connected condition caused or contributed to the [V]eteran's death. . . .  To establish service connection for cause of death, it must be shown that the condition causing the [V]eteran's death had its onset in service or was permanently aggravated by the military service."  See letter on page 2.  This told the appellant of the evidence necessary to substantiate the claim.  VA told her it would request medical records from any VA facility.  Id.  It noted it would seek to obtain private medical records, which she provided permission for VA to obtain.   Id.  It laid out in more detail what evidence VA was responsible for getting and how it would make reasonable efforts to help the appellant obtain non-federal records.  See id. on page 5.  It also told her she could submit these private medical records herself and that she was ultimately responsible for submitting evidence that was not held by a federal agency.  Id. on pages 2 and 5.  This told the appellant of what evidence VA was responsible for obtaining and what evidence the appellant was expected to provide.  Finally, VA told her that if she had any evidence in her possession that pertained to her claim, that she should send it to VA.  Id. on page 2.

However, the July 2008 notice letter is defective in that it did not provide notice to the appellant with respect to the two elements listed in Dingess/Hartman and the three elements listed in Hupp.  No further notice was sent to the appellant to correct these defects.  While acknowledging these defects, the Board finds that they do not result in any prejudice to the appellant, which is explained below.

With respect to the notice defects as they pertain to Dingess/Hartman, as this decision is denying the appellant's claim on appeal, the issues of ratings and effective dates assigned for awards of VA compensation are rendered moot.  

With respect to the elements mandated by Hupp, which are (1) a statement of the conditions, if any, for which the late Veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected, the Board finds that the appellant has actual knowledge of the Veteran's service-connected disabilities at the time of his death and the evidence required to substantiate her claim for service connection for the Veteran's cause of death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Before the Board goes into its rationale for this conclusion, it notes that it was this discussion in the prior April 2010 Board decision, where the Court determined the Board's conclusion of actual knowledge was "erroneous."  See slip op. on page 3 (the Board notes that the Memorandum Decision in the claims file does not have page numbers).  Specifically, the Court stated, "The Court concludes that this finding by the Board is erroneous because the appellant only gave lay testimony and did not show knowledge that she needed to submit medical nexus evidence in order to substantiate her claim."  Id. (Emphasis added.)

Based on the statements made by the appellant in her brief before the Court, at which time, she was represented by counsel, and the holding made in the Court's Memorandum Decision, the Board finds as fact that the appellant has actual knowledge of all the evidence needed to substantiate a claim for dependency and indemnity compensation based upon service connection for cause of the Veteran's death.  As to element (1)-a statement of the conditions, if any, for which the late Veteran was service connected at the time of his death-in her brief before the Court, she wrote, "During [the Veteran's] lifetime, he was service[ ]connected for an amputation at the proximal third of the left leg, right leg strain and arthritis, and bilateral hearing loss.  He was also granted entitlement to individual unemployability in a November 2, 2006[,] rating decision."  Id. on page 3.  This demonstrates actual knowledge that the appellant was aware of the very specific disabilities for which the Veteran was service connected at the time of his death.

As to elements (2)-an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition-and element (3)-an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service connected-the appellant's brief laid out the requirements of entitlement to service connection for cause of the Veteran's death on these two bases.  She wrote the following, in part: 
In order for DIC benefits to be granted, a claimant must establish that a disability of service origin caused, hastened, or substantially and materially contributed to the Veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be considered to have been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312.

Service connection for cause of a Veteran's death may also be demonstrated by showing that a Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection could have been establish.  A service-connected disability is one that was incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that it was a causal connection.  38 C.F.R. § 3.312(c).

Id. on pages 7-8.

The appellant argued that the evidence showed that the Veteran's left leg amputation placed so much stress on his cardiovascular system that it contributed substantially and materially to his atrial fibrillation, anemia, thoracic aortic aneurysm and hypertension, which led to his death.  Id. on page 8.  

As noted above, in the Court's Memorandum Decision, it found the Board's determination that the appellant had actual knowledge of the Hupp elements was error only as to medical evidence and not lay evidence.  See decision on page 3. (Board's decision that appellant had actual knowledge "is erroneous because the appellant only gave lay testimony and did not show knowledge that she needed to submit medical nexus evidence in order to substantiate her claim.").  This was the only part of the Board's finding of actual knowledge of the Hupp elements that the Court found was error.  Id.  To the extent that one would argue that the appellant has not demonstrated actual knowledge of this notice requirement, the Board finds that a reasonable person could be expected to understand from the notice what was needed.  See Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed.Cir.2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  Specifically, in the July 2008 letter, the RO wrote, "In support of your claim for DIC, we need evidence showing the [V]eteran died in service or medical evidence showing that the [V]eteran's service[-]connected conditions caused or contributed to the [V]eteran's death."  Id. on page 2 (emphasis added).  It also wrote, "Provide medical evidence that will show a reasonable probability that the condition that contributed to the [V]eteran's death was caused by injury or disease that began during service."  See id. (Emphasis added.)  The RO specifically informed the appellant that "medical evidence" was needed to substantiate her claim, and a reasonable person would have read that letter and understood the need to submit medical evidence and not just lay evidence to substantiate her claim.  

On this note, the Board also finds that a reasonable person would know that she could substantiate a dependency and indemnity compensation claim based on a condition not yet service connected based upon the July 2008 notice letter, the February 2009 statement of the case, and the April 2010 Board decision.  As to the July 2008 letter, the RO wrote, "To establish service connection for cause of death, it must be shown that the condition causing the [V]eteran's death had its onset in service or was permanently aggravated by the military service."  See letter on page 2.  The RO did not limit the condition to one that was already service connected, but rather any condition that had been incurred or aggravated by service.  As to the February 2009 statement of the case, VA provided the appellant with the provisions of 38 C.F.R. §§ 3.303 and 3.304, which address establishing service connection for a disability.  See id. on pages 6-8.  Finally, in the April 2010 Board decision, it made specific findings that none of the disabilities listed on the death certificate were shown to have had their onset in service.  See pages 10-12.  For example, the Board wrote the following, in part:

In view of the foregoing factual discussion, the Board concludes that metastatic prostate cancer, atrial fibrillation, anemia, thoracic aortic aneurysm, and hypertension[,] which were listed as medical conditions causing or contributing to the Veteran's death did not have their onset during his period of active service, which that they could be service-connected on a direct basis under 38 C.F.R. § 3.303.  Furthermore, the Board finds that the prostate cancer and hypertension were not present or otherwise manifest to a compensably disabling degree within one year following his discharge from service in August 1945, such that they could be service connected on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  Lastly, the absence of clinical evidence of prostate cancer, atrial fibrillation, anemia, aortic thoracic aneurysm, and hypertension until nearly 60 years had elapsed following the Veteran's separation from active duty weighs against linking these medical conditions with his period of military service.

Id. on page 12.  

Thus, in this discussion, the Board was addressing disabilities for which the Veteran was not service connected at the time of his death and stating why they could not be deemed as having been incurred in service.  The appellant acknowledged the Board's finding in her brief to the Court.  See brief on pages 12-13.  The fact that the appellant acknowledged this finding by the Board is evidence of actual knowledge.  Additionally, a reasonable person could be expected to understand what was needed to establish service connection for cause of death for a disability that was not yet service connected based upon the Board's April 2010 discussion and the July 2008 letter and February 2009 statement of the case.  

To reiterate, the Board finds that the above discussion shows both actual knowledge of elements (2) and (3) and that a reasonable person could be expected to understand what was needed with respect to these two elements.  Goodwin, 22 Vet. App. at 133-34; Mlechick, 503 F.3d at 1344.

The finding by the Court was that the appellant, at the time of the April 2010 Board decision, had not been put on notice that she could submit "medical nexus evidence in order to substantiate her claim."  Id. on page 3.  In her October 2010 brief before the Court, the appellant demonstrated she was now aware that she could submit medical evidence to substantiate her claim.  Specifically, she wrote, "Also, appellant would have provided medical evidence of a nexus between the [V]eteran's service-connected amputation and the cardiovascular disease[,] which substantially contributed to his demise."  Id. on page 11.  

When the case came back to the Board, it wrote to the appellant in February 2012 and gave her an opportunity to submit additional evidence.  That same month, VA received a response from the appellant, wherein she indicated she had no additional evidence to submit.  See 90-Day Letter Response Form.  Thus, now that the appellant was, in fact, aware that she could submit medical nexus evidence, she did not submit medical nexus evidence.  

For these reasons, the Board finds that the fact that VA failed to provide the appellant with the proper Hupp notice is harmless error because of her actual knowledge of all three elements, as described in detail above, that a reasonable person could be expected to understand what was needed based upon the July 2008 letter, the February 2009 statement of the case, and the April 2010 Board deicison, and the fact that she was given an opportunity to submit additional evidence after demonstrating actual knowledge or had an understanding of the evidence necessary to substantiate her claim, and she did not submit additional evidence.  

The Board also finds that VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim.  During the appeal, VA obtained VA treatment records and private medical records the appellant had identified.  Additionally, the appellant affirmed in July 2008 and February 2012 that she had no other information or evidence to submit to VA to substantiate her claim.

A VA opinion was not obtained in conjunction with the appellant's claim, and the Board finds that the evidence of record does not warrant one.  The Federal Circuit held in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), that 38 U.S.C.A. § 5103A(a) does not require VA to assist a claimant in obtaining a medical opinion in a dependency and indemnity compensation claim when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this regard, in the April 2010 Board decision, it determined that a medical opinion was not warranted.  In making this determination, the Board had cited to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), which the Court noted was error; however, it found that the error was not prejudicial because the appellant was not entitled to obtain an opinion.  See slip. op. on page 3 ("Although the Board applied the incorrect standard, this appears to be harmless error since its ultimate conclusion was correct.").  Thus, the Court agreed with the Board's April 2010 finding that the appellant was not entitled to a medical opinion in connection with her claim.

As to the argument the appellant made about the application of 38 C.F.R. § 3.310(c) as being a basis to award the benefit, this regulation does not establish a basis to obtain a medical opinion in connection with the claim for the reasons described above.  Presumptions like this are based on the fact that the evidence tends to show that the resulting condition is related to the underlying trigger (i.e., a positive association is shown).  In describing exactly what level of amputation causes the presumption to arise under 3.310(c), the regulations are inherently saying that there is NO positive association, and hence the possibility of a nexus is not reasonable.  

In a February 2010 statement, the appellant's representative requested that VA refer the claim to an independent medical examiner for an opinion.  The Board finds that the issue on appeal does not involve a question of such medical complexity or controversy that would warrant referral for an independent medical expert opinion.  See 38 C.F.R. § 3.328(a) (2011).  Furthermore, the Board finds that the clinical and documentary evidence presently of record is sufficient to decide the claim on appeal and to refer the matter for an independent medical expert opinion would constitute an unnecessary and inefficient use of limited VA resources.  

In the Memorandum Decision, the Court noted that "if additional evidence is obtained on remand, this issue must be reconsidered."  Id.  As noted above, the appellant was given an opportunity to submit additional evidence, and she has chosen not to do so.  See 90-Day Letter Response Form, received February 2012.  Thus, the Board finds that it does not need to reconsider whether a medical opinion, to include an independent medical expert opinion, is warranted.  The Board concludes there is no reasonable possibility of substantiating the cause of death claim on any basis, and a VA medical opinion is not warranted.  38 U.S.C.A. § 5103A(a).

In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for service connection for the Veteran's cause of death and that there has been sufficient development of the record to adjudicate the claim on the merits.  A remand for further evidentiary development is therefore unnecessary.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



__________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


